DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the second final office action and second interview, applicant provided amendment to the independent claims 1 with some amendment including;
- "wherein the reserve capacity being held open is dynamically adapted as a function of at least one item of driver style information describing the driving style of the driver of the hybrid motor vehicle, a user-controlled adjustable operating parameter of the electromechanical chassis system, and at least one item of situation information describing the current and/or future operation of the hybrid motor vehicle, 
- “wherein, in order to decrease a state of charge of the energy storage unit and correspondingly increase the at least one reserve capacity, energy is output from the energy storage unit by way of a DC voltage converter to a low-voltage battery provided on a low-voltage network of the hybrid motor vehicle, 
- “wherein the at least one item of situation information comprises a roadway quality which describes an expected amount of energy convertible by the electromechanical chassis system and which is determined from environmental information captured by a sensor of the hybrid motor vehicle.

Further prosecution of the argued and amended claim elements revealed that the argued citations may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claim 1 and dependent claims 2-9 & 12-14 limitations

Some of additional closest prior art found on PE2E search which all are fail to disclose above limitations;
BLASINSKI; Boris	US 20170144648 A1	PREDICTIVELY CONTROLLING THE STATE OF CHARGE OF AN ENERGY STORAGE DEVICE OF AN ELECTRICALLY OPERATED MOTOR VEHICLE
Remarks: Discloses  a route-dependent control of an energy storage device  of an at least partially electrically operated motor vehicle however fails to disclose “a user-controlled adjustable operating parameter of the electromechanical chassis system, & an expected amount of energy convertible by the electromechanical chassis system”.
“an expected amount of energy convertible by the electromechanical chassis system”.

Knechtges; Josef et al.	US 9616870 B2 Electrohydraulic motor vehicle brake system and method for operating the same 
Remarks: Discloses  an electrohydraulic motor vehicle brake system comprising a master cylinder however fails to disclose “a user-controlled adjustable operating parameter of the electromechanical chassis system,”.

Kojori; Hassan Ali et al.	US 8384343 B2	Electric accumulators having self regulated battery with integrated bi-directional power management and protection
Remarks: Discloses  a power management system, however fails to disclose “a user-controlled adjustable operating parameter of the electromechanical chassis system”.

Cordell; John Palmer et al.	US 10540557 B2	Method and apparatus for providing driver information via audio and video metadata extraction fail to teach or suggest each and every limitation of the claims.
Remarks: Discloses  a method and/or driver rating system (“DRS”) fails to disclose “a user-controlled adjustable operating parameter of the electromechanical chassis system”.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 6-15, filed on 04/13/2021, with respect to independent claim 1, have been fully considered and is persuasive. The rejection of independent claim 1 has been withdrawn. 

As a result, claims are allowed;
a. Claim 1, is allowed independent claim.
b. Claims 2-9 & 12-14 are allowed due to dependencies to the allowed claim 1.

Invention Drawings: 

    PNG
    media_image1.png
    655
    624
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    714
    564
    media_image2.png
    Greyscale
    
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                
/BEHRANG BADII/Primary Examiner, Art Unit 3665